Citation Nr: 9903961	
Decision Date: 02/11/99    Archive Date: 02/17/99

DOCKET NO.  94-24 708	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

Entitlement to an increased disability evaluation for 
residuals of a fracture of the right wrist, currently 
evaluated as 10 percent disabling.

Entitlement to an increased disability evaluation for 
residuals of a fracture of the left foot, currently evaluated 
as 10 percent disabling.

Entitlement to an increased disability evaluation a low back 
disability, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel

INTRODUCTION

The veteran had active military service from January 1987 to 
June 1991.

The veteran brought a timely appeal to the Board of Veterans' 
Appeals (the Board) from a September 1993 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Houston, Texas.  The Board in July 1997 remanded the 
issues set forth on the title page of this decision to the RO 
for further development.  At that time, the veteran's low 
back disability was rated noncompensable.  

The record shows that the RO in July 1998 increased the 
rating of the veteran's low back disability to 10 percent 
from November 1992.  The effective date assigned for the low 
back rating increase corresponds to the effective date 
assigned for the other disability ratings at issue.  The case 
has recently been returned to the Board for appellate 
consideration.   


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Veterans Appeals 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West Supp. 1998) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

After the Board remand the RO sent the veteran a letter 
seeking pertinent treatment information and did obtain the 
requested examinations.  The Board has reviewed the 
development undertaken in light of the recent decision in 
Stegall v. West, 11 Vet. App. 268 (1998).  



In concluding that another remand was required, in Stegall it 
was noted the following regarding the Department's failure to 
comply with the terms of a recent Board remand order:

The protracted circumstances of this case and 
others which have come all too frequently 
before this Court demonstrate the compelling 
need to hold, as we do, that a remand by this 
Court or the Board confers on the veteran or 
other claimant, as a matter of law, the right 
to compliance with the remand orders.  We hold 
further that a remand by this Court or the 
Board imposes upon the Secretary of Veterans 
Affairs a concomitant duty to ensure compliance 
with the terms of the remand, either personally 
or as [] "the head of the Department."  
38 U.S.C. § 303.  It matters not that the 
agencies of original jurisdiction as well as 
those agencies of the VA responsible for 
evaluations, examinations, and medical opinions 
are not under the Board as part of a vertical 
chain of command which would subject them to 
the direct mandates of the Board.  It is the 
Secretary who is responsible for the "proper 
execution and administration of all laws 
administered by the Department and for the 
control, direction, and management of the 
Department."  38 U.S.C. § 303.  Moreover, the 
Secretary is by statute both the one to whom a 
veteran may appeal an initial denial as a 
matter of right (38 U.S.C. § 7104(a)), and a 
party, represented by the General Counsel, to 
every appeal before this Court (38 U.S.C. 
§ 7263(a)).  Finally, we hold also that where, 
as here, the remand orders of the Board or this 
Court are not complied with, the Board itself 
errs in failing to insure compliance.  





While it is true that where an appellant has 
not been harmed by an error in a Board 
determination, the error is not prejudicial 
(see 38 U.S.C. § 7261(b) ("Court shall take 
due account of the rule of prejudicial 
error")[)], the Court cannot say, based on the 
record before it, that the appellant here has 
not been harmed.  The Court takes this 
opportunity to remind the Secretary that the 
holdings of this decision are precedent to be 
followed in all cases presently in remand 
status.

In remanding the case in 1997, the Board in essence desired 
to have a record that would support an informed 
determination.  As the Board requested, the RO asked for a 
complete record of medical treatment and processed a request 
for medical examinations.  

However, the Board finds deficiencies in the development 
after the 1997 remand that could arguably be considered 
prejudicial to the appeal.  In the remand the Board asked for 
an orthopedic examination that would comply with the 
adjudication principles for increased rating claims such as 
the veteran's that require examinations to adequately portray 
the extent of functional loss due to pain on use or due to 
flare ups.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995) 
(emphasis added).  Thereafter, in Johnson v. Brown, 9 Vet. 
App. 7, 10 (1996), the Court in commenting on DeLuca restated 
its holding in Schafrath v. Derwinski, 1 Vet. App. 589, 593 
(1991), that functional loss due to pain will be rated at the 
same level as the functional loss where motion is impeded.  
The Board does not find that the recent VA examination 
adequately evaluated the disability in light of DeLuca.   

In addition, the Board asked the RO to consider the 
application of 38 C.F.R. § 3.321(b)(1).  The Board observes 
that this was apparently overlooked in view of the 
information contained in the 1998 rating decision and the 
supplemental statement of the case.  

The Board observes that the veteran in August 1998 did 
respond to the February 1998 RO letter seeking medical 
treatment information.  However a rating decision of July 
1998 preceded the receipt of the letter advising the RO of VA 
medical treatment.  The veteran's November 24, 1998 
correspondence to the RO, supplemented by the 
representative's letter of December 3, 1998, could reasonably 
be interpreted as withdrawing the increased rating claim for 
his low back disability in light of the favorable RO 
determination in July 1998.  However, the representative in 
mid December wrote concerning the back in discussing the 
disabilities that remained on appeal.  It appears that the RO 
did not take action to obtain relevant treatment records 
mentioned by the veteran in August 1998. 

Under the aforementioned circumstances, the Board finds it 
necessary that the case be remanded to the RO for the 
following actions:

1.  The veteran should be contacted and 
asked if he intended to withdraw the 
claim for an increased rating of his low 
back disability by his correspondence to 
the RO dated November 24, 1998.

2.  The veteran should also be asked to 
identify or submit any additional 
evidence or argument, particularly 
medical evidence, that is relevant to his 
claims of entitlement to increased 
evaluations for residuals of a right 
wrist fracture, a left foot fracture, and 
his low back disability if that 
disability remains on appeal. The veteran 
should be asked to identify the names, 
addresses, and approximate dates of 
treatment for all medical care providers, 
VA and non-VA, inpatient and outpatient, 
who have treated him for his 
disabilities.  After obtaining any 
necessary authorization or medical 
releases, the RO should request and 
associate with the claims file legible 
copies of the veteran's complete 
treatment reports from all sources 
identified whose records have not 
previously been secured.  
Regardless of the veteran's response, the 
RO should secure all outstanding VA 
treatment records.

3.  The RO should arrange for VA examination 
of the veteran by an orthopedic surgeon or 
appropriate specialist to determine the 
nature and extent of severity of the 
veteran's right wrist left foot and low back 
as applicable in light of his clarification 
of the issues remaining on appeal.  Any 
further indicated special studies should be 
conducted and photographs should be obtained 
if deemed warranted.  The claims file, copies 
of the criteria under 38 C.F.R. §§ 4.40, 4.45 
(1998), and a separate copy of this remand 
must be made available to and reviewed by the 
examiner prior and pursuant to conduction and 
completion of the examination and the 
examination report must be so annotated in 
this regard.  

The examiner should record pertinent medical 
complaints, symptoms, and clinical findings, 
that pertain to the presence or absence, and, 
if present, the extent, of each of the 
factors provided in the pertinent rating 
criteria for the current and, at a minimum, 
the next higher rating, which should be 
provided to the examiner, who should comment 
on the extent of the functional limitations 
caused by each disability.  

The examiner should identify all symptoms or 
manifestations of each disability considered 
and identify the specific functions affected 
by the orthopedic impairment associated with 
the disabilities.  Any impairment of function 
not so related should be identified, as well 
as the normal range of motion for the joints 
examined with an explanation of the 
impairment of function from any deviation 
from the norm observed in the record.  It is 
requested that the examiner provide explicit 
responses to the following questions:



(a) Does the information available regarding 
the right wrist left foot or low back, if 
applicable, show that it causes weakened 
movement, excess fatigability, or 
incoordination, and if so, can the examiner 
comment on the severity of these 
manifestations and on the ability of the 
veteran to perform average employment in a 
civil occupation?  If the severity of these 
manifestations cannot be quantified or 
determined from the information available, 
the examiner should so indicate.

(b) With respect to any complaints of 
pain, the examiner is requested to 
specifically comment on whether such pain 
would be consistent with the level of 
symptoms as evaluated, and the presence 
and degree of, or absence of, muscle 
atrophy attributable to a disability; the 
presence or absence of changes in 
condition of the skin indicative of 
disuse due to the disability, or the 
presence or absence of any other 
objective manifestation that would 
demonstrate disuse or functional 
impairment due to pain attributable to 
the disability.  In addition, the 
examiner should offer an opinion as to 
whether there is evidence of adequate 
pathology present to support the level of 
each of the veteran's subjective 
complaints.  The examiner should offer an 
opinion as to the degree of any increased 
functional impairment that could have 
been expected on increased use of the 
right wrist, left foot or low back 
expressed, if possible, in terms of 
additional degrees of loss of motion 
weakness or other functional impairment.  
Any opinions expressed must be 
accompanied by a complete rationale.

4.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination report 
and the required opinions to ensure that 
they are responsive to and in complete 
compliance with the directives of this 
remand and if they are not, the RO should 
implement corrective procedures.  
Stegall, supra.

5.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the veteran's claim for an 
increased evaluation for residuals of a 
right wrist fracture, a left foot 
fracture and if applicable, a low back 
disability, to include consideration of 
38 C.F.R. § 3.321(b)(1).  

If a benefit sought is not granted to the veteran's 
satisfaction, the RO should issue a supplemental statement 
of the case.  A reasonable period of time for a response 
should be afforded.  Thereafter, the case should be 
returned to the Board for further appellate review, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  No action is 
required of the veteran until he is notified by the RO.



		
	RONALD R.BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).

- 8 -


